DETAILED ACTION
Claims 1, 3-9, 11-17 and 19-21 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under US PRO 62/942003 filed on 11/29/2019.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The totality of limitations overcome any prior art or reasonable combination of art. The closest prior arts are the Rapaka Reference (US 2016/0100168 A1) and Wang Reference (US 2014/0301469 A1).
Rapaka relates to a device for decoding video data is configured to determine, based on a chroma sampling format for the video data, that adaptive color transform is enabled for one or more blocks of the video data; determine a quantization parameter for the one or more blocks based on determining that the adaptive color transform is enabled; and dequantize transform coefficients based on the determined quantization parameter. In the HEVC standard, a value called chroma_format_idc is defined to indicate different sampling formats of the chroma components, relative to the luma component. In HEVC, chroma_format_idc is signaled in the SPS. The video decoder determines, based on a chroma sampling format for the video data, that adaptive color transform is enabled for one or more blocks of the video data (230). The video decoder may, for example, determine that adaptive color transform is enabled for one or more blocks of the video data by determining the chroma sampling format is a 4:4:4 sampling format (see Rapaka Abstract, [0064], [0194]).
Wang teaches receiving or transmitting a first output layer set for a layer set and receive or transmit a second output layer set for the layer. Video decoder 30 may refer to one of the profile, tier, and level syntax structures for each of a plurality of output layer sets and decode video data of one of the output layer sets based on information from the profile, tier, and level syntax structure referred to for the output layer set. In some examples, the video coder may transmit or receive an SPS with a nuh_layer_id equal to 0, wherein the SPS includes a profile, tier, and level syntax structure for a layer of video data set (see Wang Abstract, [0142], [0143]).

The following is an examiner's statement of reasons for allowance: neither Rapaka, Wang, nor other relevant art or combination of relevant art, teaches a method, device and non-transitory CRM comprising: obtaining the encoded video bitstream; determining whether a chroma array type of a video sequence included in the encoded video bitstream is a first chroma array type indicating that the video sequence includes multiple color planes and that the multiple color planes are jointly encoded, wherein the chroma array type is determined based on a first flag indicating whether the video sequence includes the multiple color planes, and a first syntax element indicating a chroma format of the video sequence; based on determining that the chroma array type is not the first chroma array type, setting a value of at least one syntax element to zero without parsing the at least one syntax element from the encoded video bitstream; and based on the value of the at least one syntax element being zero, decoding the video sequence without applying at least one tool corresponding to the at least one syntax element.

The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including 

Therefore, the independent claims 1, 9, and 17, are allowable by the addition of the limitations. Claims 3-8, 11-16 and 19-21 are allowable as they are dependent off the independent claims, which were determined to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/AMIR SHAHNAMI/               Examiner, Art Unit 2483